United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 20, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-50923
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARISOL MINJAREZ SARABIA,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 7:05-CR-4-2
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Marisol Minjarez Sarabia appeals her guilty plea conviction

and sentence for maintaining a premises within 1,000 feet of a

school for the purpose of distributing a controlled substance and

aiding and abetting.   She argues that the Government relied on

“extra-verdict facts” in declining to file a motion for a

downward departure in violation of her Sixth Amendment rights.

The Government seeks to enforce the waiver in the plea agreement,




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-50923
                                  -2-

arguing that the appeal-waiver provision in Sarabia’s plea

agreement bars her appeal.

     Sarabia does not argue that the waiver-of-appeal provision

in her plea agreement was unknowing or involuntary.   Moreover, at

rearraignment, Sarabia acknowledged the existence of the plea

agreement and the fact that she waived the right to appeal her

conviction and sentence.   She also stated that she had read the

plea agreement before signing it and that she was entering into

the plea voluntarily.   The fact that Sarabia waived her right to

appeal prior to the decision in United States v. Booker, 543 U.S.
220 (2005), does not change this result.    See United States v.

Burns, 433 F.3d 442, 450-51 (5th Cir. 2005).   Accordingly,

Sarabia’s appeal is barred by the waiver contained in the plea

agreement.   United States v. Portillo, 18 F.3d 290, 292 (5th Cir.

1994).

     AFFIRMED.